                                                                         United States District Court
                                                                           Southern District of Texas
                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS                           ENTERED
                             MCALLEN DIVISION                              February 14, 2020
                                                                           David J. Bradley, Clerk




United States of America                   §
                                           §
versus                                     §               Case No. 7:20−mj−00426
                                           §
Jose Francisco Guerra                      §



                 ORDER OF TEMPORARY DETENTION
          PENDING HEARING PURSUANT TO BAIL REFORM ACT

       Upon motion of the GOVERNMENT, it is ORDERED that a detention hearing is
set for February 14, 2020 at 04:00 PM before United States Magistrate Judge Juan F
Alanis at 1701 W. Bus. Hwy. 83, McAllen, Texas 78501. Pending this hearing, the
defendant shall be held in custody by the United States Marshal and produced for this
hearing.




Date of order: February 14, 2020
